DETAILED ACTION
Priority
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s amendment to the drawings has overcome each and every specification and drawing objection previously set forth in non-final office action dated 11/10/2021. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-14 in the application. In the present response, the Applicant amended claims 1, 7 and 12-14, cancelled Claim 6 and added new claims 15-21. Accordingly, claims 1-5  and 7-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 02/10/2022, with respect to rejection of Claims 1 and 12 under 35 U.S.C. § 102(a)(1) have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection set forth below necessitated by Applicant amendments to Claims 1 and 12.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-14 and 17-21 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. patent No. 10,871,806 to Aguirre et al. 
Although the Claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 and 17-21 are anticipated by claims 1-5, 7-11, 16-17, 19 and 20 of the patent to Aguirre ‘806.
Regarding Claim 1, Patent Claim 1 of Aguirre ‘806 recites (recitation of ‘806 in parenthesis)  
An electronic device comprising (A wearable electronic device comprising), (Line 1): 
a housing comprising (a housing configured to be worn by a user, the housing comprising), (lines 2-3): 
a first compartment in which a first electronic component is disposed (verbatim), (lines 4-5); 
a second compartment in which a second electronic component is disposed, one or both of the first and second electrical components electrically communicating with another component of the electronic device (verbatim), (lines 6-10) ; and 
a connection portion extending between the first and second compartments (verbatim), (lines 14-15), 
verbatim), (lines 15-17),
wherein the first compartment is separated from the second compartment at a location spaced away from the connection portion by a gap to provide thermal separation between the first and second electronic components (verbatim), (lines 18-22).
	Therefore, patent claim 1 of Aguirre ‘806 is in essence a “species” of the generic invention of Application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding Claim 2, the electronic device of Claim 1, wherein the first electronic component comprises a processor (Claim 2 of ‘806), (verbatim), (lines 1-2).
	Regarding Claim 3, the electronic device of Claim 1, wherein the second electronic component comprises a power supply (Claim 3 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 4, the electronic device of Claim 3, wherein the power supply comprises a battery (Claim 4 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 5, the electronic device of Claim 1, wherein the first compartment, the second compartment, and the connection portion are filled with a gas (Claim 5 of ‘806), (verbatim), (lines 1-3).
Regarding Claim 7, the electronic device of Claim 1, wherein the channel has a side cross- sectional area that is smaller than a cross-sectional area of the first compartment taken along a direction parallel to a maximum dimension of the first compartment (Claim 7 of ‘806), (verbatim), (lines 1-5).
Regarding Claim 8, the electronic device of Claim 1, wherein the electronic device comprises an augmented reality device (Claim 8 of ‘806), (verbatim), (lines 1-2).
Regarding Claim 9, the electronic device of Claim 8, further comprising a connector configured to connect to a headpiece to be worn by a user (Claim 9 of ‘806), (verbatim), (lines 1-3).  
Regarding Claim 10, wherein the first electronic component electrically communicates with the second electronic component (Claim 10 of ‘806), (wherein the first electronic component electrically communicates with the second electronic component by way of one or more electrical connectors extending through the channel) (lines 1-4).
Regarding Claim 11, the electronic device of Claim 1, further comprising a clip disposed in the gap between the first and second compartments (Claim 11 of ‘806), (verbatim), (lines 1-3).
Regarding Claim 12, Patent Claim 16 of Aguirre ‘806 recites (recitation of ‘806 in parenthesis)  
 A portable electronic device comprising (A wearable electronic device comprising), (line 1): 
a housing comprising a first compartment in which a first electronic component is disposed, a second compartment in which a second electronic component is disposed), (lines 2-4); 
a battery disposed in the housing, the battery supplying power for at least a portion of the portable electronic device (a battery disposed in the housing, the battery supplying power for at least a portion of the wearable electronic device), (lines 16-18); 
electronic components for operating the portable electronic device, the electronic components disposed in the housing (at least one of the first and second electronic component comprises a processor for operating the wearable electronic device), (lines 8-11); and 
a thermal mitigation assembly comprising a frame assembly, comprising (verbatim), (lines 20-21): 
a shaft assembly having a first end and a second end opposite the first end, the first and mechanically supported by a first portion of the frame assembly and the second end mechanically supported by a second portion of the frame assembly (verbatim), (lines 22-24); 
wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly (verbatim), (lines 29-31);  
verbatim), (lines 25-28); 
-49-wherein the thermal mitigation assembly removes heat generated from one or both of the battery and the electronic components (wherein the thermal mitigation assembly removes heat generated from one or both of the battery and the at least one processor), (lines 32-34).
Therefore, patent claim 16 of Aguirre ‘806 is in essence a “species” of the generic invention of Application claim 12. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding Claim 13, the portable electronic device of Claim 12 (Claim 17 of ‘806), (the wearable electronic device of claim 16), (line 1) , wherein the housing comprises a first enclosure and a second enclosure (Claim 16 of ‘806), (a housing comprising a first compartment in which a first electronic component is disposed, a second compartment in which a second electronic component is disposed), (lines 2-5), the electronic components and the thermal mitigation assembly disposed in the first enclosure and the battery disposed in the second enclosure (Claim 17 of ‘806), (wherein the processor and the thermal mitigation assembly are disposed in the first enclosure and the battery is disposed in the second enclosure), (lines 1-4).
Regarding Claim 14, the portable electronic device of Claim 12, (Claim 19 of ‘806), (the wearable electronic device of claim 16), (line 1) wherein the shaft assembly wherein the shaft assembly comprises a first shaft portion connected to a first frame of the frame assembly and a second shaft portion connected to a second frame of the frame assembly), the first and second shaft portions disposed at least partially on opposing sides of the hub (Claim 19 of ‘806), (verbatim), (lines 1-6).
Regarding Claim 17, 1he portable electronic device of Claim 13 (Claim 16 of ‘806), (wearable electronic device) further comprising a connection portion extending between the first and second enclosures (a connection portion extending between the first and second compartments), the connection portion comprising a channel to provide fluid communication between the first and second enclosures (the connection portion comprising a channel providing fluid communication between the first and second compartments).  
Regarding Claim 18, the portable electronic device of Claim 17, (Claim 1 of ‘806), (wearable electronic device) wherein the first enclosure is separated from the second enclosure at a location spaced away from the connection portion by a gap to provide thermal separation between the battery and the electronic components (wherein the first compartment is separated from the second compartment at a location spaced away from the connection portion by a gap to provide thermal separation between the first and second electronic components).  
Regarding Claim 19, The portable electronic device of Claim 12, (Claim 8 of ‘806), (wearable electronic device) wherein the portable electronic device comprises an augmented reality device (wherein the electronic device comprises an augmented reality device).  
Regarding Claim 20, the electronic device of Claim 1, (Claim 1 of ‘806) further comprising a fan assembly disposed in the first compartment (verbatim), (line 11).
Regarding Claim 21, the electronic device of Claim 20, (Claim 20 of 806’) wherein the fan assembly comprises  (verbatim), (lines 12-13) a shaft assembly having a first end and a second end opposite the first end, the first and second ends separately supported by a frame assembly (a shaft assembly having a first end coupled with the first support frame and a second end disposed away from the first end).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-16 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Klemm et al (US 2015/0115060).
Regarding Claim 12, Klemm (In Figs 1-12) discloses;
 	A portable electronic device (18) comprising: 

a battery (78) disposed in the housing (Fig 6), the battery configured to supply power for at least a portion of the portable electronic device (18), (¶ 48, II. 1-6); 
electronic components (75), for operating the portable electronic device (18), (¶ 48, II. 1-6), the electronic components (75) disposed in the housing (Fig 6),
a thermal mitigation assembly (60) comprising a frame assembly (102/96/80/50/44/28/20), (Fig 6), 
a shaft assembly (66) having a first end (first end of mounting element 66 as shown in Fig 8) and a second end (second end on mounting element 66 as shown in Fig 7, extending from the first end and resting on the raised portion 82) opposite the first end (Fig 7), the first end mechanically supported by a first portion (47) of the frame assembly (102/96/80/50/44/28/20) and the second end mechanically supported by a second portion (82) of the frame assembly (first and second ends of mounting element 66 supported by support structure 45 and raised portion 82 of the lower frame of fan enclosure 211), (Fig 6), wherein loading transverse to the longitudinal axis of the shaft assembly is controlled by the frame assembly at the second end of the shaft assembly (loading transverse to the longitudinal axis of mounting element 66 is controlled by raised portion 82 and mounting element 66); 
an impeller (60) having fan blades (68) coupled with a hub (64), the hub (64) being coupled with the shaft assembly for rotation within the housing about a longitudinal axis of the shaft assembly (top central horizontal wall 64 coupled to 
-49-wherein the thermal mitigation assembly (60) removes heat generated from one or both of the battery (78) and the electronic components (75), (Fig 6).
Regarding Claim 13, Klemm discloses the limitations of claim 12, however Klemm (In Fig 6) further discloses wherein the housing comprises a first enclosure (enclosure within the support frame 45 and chassis 80), (Figs 9-10) and a second enclosure (enclosure within the bottom cover and the battery door 96), (Fig 11) the electronic components (75) and the thermal mitigation assembly (45/50/60/82) disposed in the first enclosure (enclosure within the support frame 45 and chassis 80) and the battery (78) disposed in the second enclosure (enclosure within the bottom cover and the battery door 96), (Fig 6).
Regarding Claim 14, Klemm discloses the limitations of claim 12, however Klemm (In Figs 6-8) further discloses wherein the shaft assembly (61/63/64/66) comprises a first shaft portion (portion of 66 above 64), (Figs 6-8) connected to a first frame (45) of the first portion (47) of the frame assembly (102/96/80/50/44/28/20) and a second shaft portion (portion 66 resting on 82), (Fig 7) connected to a second frame (lower frame of fan enclosure 211 with raised portion 82), (Fig 9) of the second portion (82) of the frame assembly (102/96/80/50/44/28/20), the first and second shaft portions disposed at least partially on opposing sides of the hub (64), (Fig 7).
Regarding Claim 15, Klemm discloses the limitations of claim 12, however Klemm (In Figs 6-8) further discloses wherein the portable electronic device further comprising a motor (93) configured to impart rotation to the impeller (60).
Regarding Claim 16, Klemm discloses the limitations of claim 15, however Klemm (In Figs 6-8) further discloses wherein the first portion (102/96/80) of the frame assembly (102/96/80/50/44/28/20) comprises the motor (93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-8, 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Park et al (US 10,216,312) in view of Kim et al (US 2016/0255748) . 
Regarding Claim 1, Park (In Fig 1) discloses an electronic device (200) comprising: a housing (210/220) comprising: a first compartment (220b) in which a first electronic component (250), (Fig 4) is disposed; a second compartment (220a) in which a second electronic component (250) is disposed, one or both of the first and second electrical components electrically communicating with another component (240/240) of 
However, Park does not disclose wherein the connection portion comprising a channel to provide fluid communication between the first and second compartments.
Instead Kim (In Fig 7) teaches wherein the connection portion (connection portion connecting the compartment where inlets 400a are disposed and the compartment where outlets are disposed), (Fig 7) comprising a channel (channel connecting inlets and outlets) to provide fluid communication between the first (compartment where inlets 400a are disposed) and second compartments (compartment where outlets are disposed), (Fig 7).	
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim with a connection portion comprising a channel to provide fluid communication between the first and the second compartment to benefit from dissipating heat from portable electronic device by bringing cooled air to the frame and discharging warm air to outside, thus making it more comfortable for the user of the device (Kim, ¶ 105, II. 1-14).
Regarding Claim 2, Park in view of Kim discloses the limitations of claim 1, however Park (In Fig 3) further discloses wherein the first electronic component comprises a processor (208), (Col 17, II. 49-51).
Regarding Claim 3, Park in view of Kim discloses the limitations of claim 1, however Park (In Fig 3) further discloses wherein the second electronic component comprises a power supply (209), (Col. 20, II. 46-48).
Regarding Claim 4, Park in view of Kim discloses the limitations of claim 3, however Park (In Fig 4) further discloses wherein the power supply (209) comprises a battery (270), (Col. 17, II. 59-61).
Regarding Claim 5, Park in view of Kim discloses the limitations of claim 1, however Park as modified does not disclose wherein the first compartment, the second compartment, and the connection portion are filled with a gas.
	Instead Kim (In Fig 7) teaches wherein the first compartment (compartment in 202 where 410 is disposed in), the second compartment (compartment in 202 where outlets are disposed), and the connection portion (connection portion in 202 connecting the compartment where 410 is disposed in and the compartment where outlets are disposed), (¶ 71, II. 1-7) are filled with a gas (air), (¶ 105, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim with a first and second compartment having a connection portion within filled with a gas to benefit from dissipating heat from portable electronic device by bringing cooled air to the frame and 
Regarding Claim 7, Park in view of Kim discloses the limitations of claim 1, however Park as modified does not disclose wherein the channel has a side cross-sectional area that is smaller than a cross-sectional area of the first compartment taken along a direction parallel to a maximum dimension of the first compartment.
Instead Kim (In Fig 10) further teaches wherein the channel (channel connecting inlet 400a to outlets at the bottom surface of 202), (¶ 105, II. 1-14), (Fig 10) has a side cross-sectional area (cross-sectional area of 202 where air streams from 410 converge toward the outlets), (Figs 9-10) that is smaller than a cross-sectional area (cross-sectional area of compartment in 202 where 410 is disposed in), (Figs 9-10) of the first compartment (compartment in 202 where 410 is disposed in) taken along a direction parallel to a maximum dimension of the first compartment (Figs 9-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim with the channel having a side cross-sectional  area that is smaller than a cross-sectional area of the first compartment taken along a direction parallel to a maximum dimension of the first compartment to benefit from dissipating heat from portable electronic device by bringing cooled air to the frame and discharging warm air to outside, thus making it more comfortable for the user of the device (Kim, ¶ 105, II. 1-14).
Regarding Claim 8, Park in view of Kim discloses the limitations of claim 1, however park as modified does not disclose wherein the electronic device comprises an augmented reality device.
Instead Kim (In Figs 1-4) teaches wherein the electronic device (200) comprises an augmented reality device (¶ 62, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim with an augmented reality device to benefit from providing the user with a sense of immersion with additional information including virtual objects and/or other sensory inputs (Kim, ¶ 63, II. 1-10, ¶ 64, II. 1-7).
Regarding Claim 10, Park in view of Kim discloses the limitations of claim 1, however park (In Figs 3-5) further discloses wherein the first electronic component (250) electrically communicates with the second electronic component (250), (250/250 share same controller 208 and power supply, controller 208 activated both front cameras 280 connected to 250/250), (Col 20, II. 42-48), (Fig 52, S413).
Regarding Claim 20, Park in view of Kim discloses the limitations of claim 1, however park as modified does not disclose wherein the electronic device further comprising a fan assembly disposed in the first compartment.
Instead Kim (In Fig 6) teaches wherein the electronic device (200) further comprising a fan assembly (410) disposed in the first compartment (compartment in 202 where 410 is disposed in).
.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Kim and further in view of Latta et al (US 2013/0044129). 
Regarding Claim 9, Park in view of Kim discloses the limitations of claim 8, however park as modified does not disclose wherein the electronic device further comprising a connector configured to connect to a headpiece to be worn by a user.
Instead Latta (In Fig 1A) teaches wherein the electronic device (4) further comprising a connector (6) configured to connect to a headpiece (2) to be worn by a user (¶ 44, II. 1-6).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim and further with Latta with a connector connected to the head piece to benefit from providing a mixed reality that allows virtual imagery to be mixed with a real-world view through a near-eye display worn by the user creating the right ambient for the user within the physical space  (Latta, ¶ 1, II. 3-6, ¶ 2, II. 1-5).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Kim and further in view of Thornton et al (US 2011/0263200).
Regarding Claim 11, Park in view of Kim discloses the limitations of claim 1, however Park as modified does not disclose wherein the electronic device further comprising a clip disposed in the gap between the first and second compartments.
Instead Thornton (In Fig 2B) teaches wherein the electronic device (110) further comprising a clip (206) disposed in the gap between the first (200) and second compartments (130). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim and further with Thornton with a clip in the gap between the first and second compartment to benefit from allowing the electronic device to be clipped on a user’s body for easy carrying when the device is not in use (Thornton, ¶ 36, II. 3-8).
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Klemm in view of Kim. 
Regarding Claim 17, Klemm discloses the limitations of claim 13, however Klemm does not disclose wherein the electronic device further comprising a connection portion extending between the first and second enclosures, the connection portion comprising a channel to provide fluid communication between the first and second enclosures.
Instead Kim (In Fig 7) teaches wherein the electronic device further comprising a connection portion (connection portion in 202 connecting the compartment where 410 is disposed in and the compartment where outlets are disposed) extending between the first (compartment in 202 where 410 is disposed in) and second enclosures 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Klemm with Kim with a connection portion extending between the first and the second enclosures and comprising a channel providing fluid communication between the first and second enclosures to benefit from dissipating heat from portable electronic device by bringing cooled air to the frame and discharging warm air to outside, thus making it more comfortable for the user of the device (Kim, ¶ 105, II. 1-14).

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Park in view of Kim and further in view of Klemm.
Regarding Claim 21, Park in view of Kim discloses the limitations of claim 20, however Park as modified does not disclose wherein the fan assembly comprises a shaft assembly having a first end and a second end opposite the first end, the first and second ends separately supported by a frame assembly.
Instead Klemm (In Fig 6) discloses wherein the fan assembly (60) comprises a shaft assembly (61/63/64/66) having a first end (first end of mounting element 66 as shown in Fig 8) and a second end (second end on mounting element 66 as shown in Fig 7, extending from the first end and resting on the raised portion 82) opposite the first 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Park with Kim and further with Klemm with the fan assembly comprising a shaft assembly having a first and a second end opposite the first end and the first and second ends separately supported by the frame assembly to benefit from ideal balance of airflow and minimal power consumption (Klemm, ¶ 45, II. 1-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835          

/ZACHARY PAPE/Primary Examiner, Art Unit 2835